Title: To Thomas Jefferson from Vergennes, 27 May 1786
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



A Versailles le 27. May 1786.

J’ai l’honneur, Monsieur, de vous envoyer la copie d’une nouvelle  lettre que j’ai reçue de M. de Calonne relativement à la goelette américaine The Williams et Catherine saisie à Roscoff; elle confirme que les ordres ont été donnés pour la liberté du Capitaine et de l’equipage, et que les fermiers-généraux s’y sont conformés, ainsi que vous le verrez par leur mémoire dont la copie est pareillement ci jointe. D’après le contenu de ces deux piéces, vous jugerez, Monsieur, que nous n’avons plus d’ordre à donner, puisque la liberté de l’equipage de la goelette est entiérement à sa disposition.
J’ai l’honneur d’être très-sincérement, Monsieur, votre très-humble et très-obéissant serviteur,

De Vergennes

